Citation Nr: 1824021	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-47 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.  

2.  Entitlement to a rating in excess of 10 percent for thoracic spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from November 1943 to December 1945; from March 1948 to September 1952; and from February 1958 to January 1974.  He was awarded the Purple Heart Medal, the Distinguished Flying Cross, and the Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA) which recharacterized the service-connected thoracic spine disability as thoracic spine degenerative disc disease; increased the rating for that disability from 0 to 10 percent disabling, effective July 7, 2011; and established service connection for allergic rhinitis; and assigned a 0 percent rating for that disability, effective April 23, 2012.  In June 2017 and November 2017, the Board remanded the issues of increased ratings for both the allergic rhinitis and the thoracic spine disability to the Agency of Original Jurisdiction for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

The allergic rhinitis has been objectively shown to be manifested by recurrent post-nasal drip and no nasal passage obstruction or polyps.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6522 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that an initial compensable rating is warranted for the service-connected allergic rhinitis.  

Disability ratings are determined by comparing the current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Allergic rhinitis manifested by either a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side and no polyps warrants a 10 percent rating.  A 30 percent rating requires the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).  In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).  

The report of an April 2013 VA respiratory examination states that the Veteran complained of persistent post-nasal drip and seasonal allergies.  On examination, the Veteran was found to not exhibit a greater than 50 percent obstruction the nasal passage on both sides; complete obstruction of either nasal passage due to the rhinitis; permanent nasal turbinate hypertrophy; or any nasal polyps.  He was diagnosed with allergic rhinitis.  

A December 2015 VA otolaryngological evaluation conveys that a contemporaneous nasal examination revealed that the turbinates were non-obstructive and there was no evidence of polyps.  

The report of a December 2017 VA respiratory examination, the Veteran complained of persistent post-nasal drip and seasonal allergies.  On examination, the Veteran was found again to not exhibit either a greater than 50 percent obstruction the nasal passage on both sides; complete obstruction of either nasal passage due to the rhinitis; permanent nasal turbinate hypertrophy; or any nasal polyps.  The allergic rhinitis was determined not to impact the Veteran's ability to work.  

The service-connected allergic rhinitis alone has been shown to be productive of no more than recurrent post-nasal drip and no nasal passage obstruction or polyps.  While acknowledging that the allergic rhinitis is intermittently symptomatic and necessitates the ongoing use of medications, the Board concludes that such findings do not meet the criteria required for assignment of a compensable rating under the provisions of Diagnostic Code 6522.  Therefore, the Board finds that an initial compensable rating is not warranted for the service-connected allergic rhinitis.  38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (2017).  


ORDER

An initial compensable rating for allergic rhinitis is denied.  


REMAND

A December 2017 VA spine examination report shows that the Veteran was both diagnosed with "upper back degenerative disc disease" and found not have thoracolumbar spine intervertebral disc syndrome.  The examiner made no findings as to any incapacitating episodes associated with the service-connected thoracic spine degenerative disc disease.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the conflicting examination findings as to the diagnosis of degenerative disc disease and the lack of findings as to any incapacitating episodes associated with the thoracolumbar spine disability, the Board finds that further VA spine examination is necessary.  

Clinical documentation dated after January 2018 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected thoracic spine disability since January 2018, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after January 2018.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected thoracic spine disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the thoracolumbar spine.  The examiner should state whether there is any additional loss of thoracolumbar spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  

(c)  Note any incapacitating episodes associated with the thoracolumbar spine disabilities, and their frequency and duration.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(d)  State whether or not there is any ankylosis of the spine or any segment of the spine.

(e)  State whether there is any neurologic pathology due to the thoracolumbar spine disability.  If so, describe the neurologic disability, the nerves affected, and the level of impairment.

(f)  Specifically address the impact of the thoracolumbar spine disabilities on the Veteran's vocational pursuits.  

4.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


